Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                    July 21, 2015

The Court of Appeals hereby passes the following order:

A15A1087. WILLIAM GUY WELCH v. NORTHWEST GEORGIA HOUSING
    AUTHORITY.

      William Guy Welch appeals to this Court from the trial court’s order denying
his motion for interlocutory injunction in this condemnation case. The Georgia
Constitution grants the Supreme Court general appellate jurisdiction over “all equity
cases.” Ga. Const. of 1983, Art. IV, Sec. VI, Par. III (2). “‘[E]quity cases’ are those
in which a substantive issue on appeal involves the legality or propriety of equitable
relief sought in the superior court – whether that relief was granted or denied.”
Durham v. Durham, 291 Ga. 231, 232 (2) (728 SE2d 627) (2012) (citation and
punctuation omitted). Here, the issues on appeal appear to center on the legality and
propriety of the equitable relief that Welch seeks. Moreover, it is well-settled that the
ultimate responsibility for determining appellate jurisdiction is vested in the Supreme
Court. See Saxton v. Coastal Dialysis & Medical Clinic, Inc., 267 Ga. 177, 178 (476
SE2d 587) (1996). For these reasons, this appeal is hereby TRANSFERRED to the
Supreme Court for disposition.

                                         Court of Appeals of the State of Georgia
                                                                              07/21/2015
                                                Clerk’s Office, Atlanta,____________________
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.